Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/17/2021 has been entered. Claims 1-11 and 13-19 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Joshua B. Goldberg (Reg. No. 44126) on 10/8/2021.
The application has been amended as follows:
1. (Currently Amended) A color filter substrate, comprising a first base substrate, a color filter provided on the first base substrate, and a refractive index adjustment structure, light emitted from the color filter entering the refractive index adjustment structure, wherein the refractive index adjustment structure comprises an adjustment layer and at least one electrode layer, wherein the adjustment layer and the at least one electrode layer are provided in a stacked manner, and the at least one electrode layer is configured to be loaded with an electric signal, the electric signal being capable of adjusting a refractive index of the adjustment layer, 
wherein in response to the at least one electrode layer being loaded with the electric signal, [[a]]the refractive index of the adjustment layer is caused to gradually decrease or increase in a direction from an upper surface of the adjustment layer to a lower surface of the adjustment layer, such , and
wherein the adjustment layer is doped with magnetic particles or charged particles.  

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a color filter substrate as set forth in claims 1-11 and 13-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a color filter substrate, comprising a first base substrate, a color filter, and a refractive index adjustment structure, wherein the refractive index adjustment structure comprises an adjustment layer and at least one electrode layer provided in a stacked manner, and the at least one electrode layer is configured to be loaded with an electric signal, wherein; wherein “in response to the at least one electrode layer being loaded with the electric signal, a refractive index of the adjustment layer is caused to gradually decrease or increase in a direction from an upper surface of the adjustment layer to a lower surface of the adjustment layer, such that refracted light continues to be deflected towards a same direction in the adjustment layer along a curve, and the adjustment layer is doped with magnetic particles or charged particles” in combination with the other required elements of the claim. 
Claims 2-11 and 13-20 are allowable due to their dependency.
The most relevant reference, Miyazawa (US 2012/0293503, at least Fig. 7A-7B) in view of Xu (US 2016/0170129), or Yamazaki (US 2015/0077836, at least Fig. 1, 4-7) in view of Manabe (US 2002/0063829, at least Fig. 31 and 33) and Park (US 2008/0117496, at least Fig. 3) only discloses a color filter substrate, comprising a first base substrate, a color filter, and a refractive index adjustment 
Niu (US 2018/0217438, at least Fig. 1-2), Cornel (WO 2008/032248, at least Fig. 1a-4b), Zhang (US 10386691, at least Fig. 1-3), De Boer (US 2011/0211345, at least Fig. 3-6), Kato (US 2006/0044448, at least Fig. 1) and Nagato (US 2007/0296909, at least Fig. 4-5 and 17-19) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871